Case: 4:18-cr-00975-CDP Doc. #: 311 Filed: 02/26/21 Page: 1 of 3 PageID #: 1335




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       No. S1-4:18 CR 975 CDP
                                              )
DUSTIN BOONE,                                 )
CHRISTOPER MYERS,                             )
and STEVEN KORTE,                             )
                                              )
                                              )
       Defendants.                            )

             GOVERNMENT=S RESPONSE TO DEFENDANT MYERS’
     MOTION IN LIMINE TO EXCLUDE TESTIMONY ABOUT THE SETTLEMENT
      BETWEEN THE CITY OF ST. LOUIS AND L.H. AND ITS DOLLAR AMOUNT

       COMES NOW the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Carrie Costantin and

Robert F. Livergood, Assistant United States Attorneys for said District, and files this Response to

Defendant Myers’ Motion in Limine to Exclude Testimony About the Settlement Between the

City of St. Louis and L.H. and Its Dollar Amount.

       In 2019, victim L.H. filed a federal civil lawsuit against the City of St. Louis and others

including defendants Boone, Hays, Myers, Colletta and Korte for the assault on September 17,

2017. Recently, L.H. settled with the City of St. Louis for $5 million and, due to the settlement, is

expected to dismiss the lawsuit.

       On February 17, 2021, defendant Korte filed a Notice of Intent to Use Business Records in

which he stated that, inter alia, he intended to offer the federal complaint into evidence. On

February 22, 2021, defendant Myers filed a Motion in Limine to Exclude Testimony About the

                                                  1
Case: 4:18-cr-00975-CDP Doc. #: 311 Filed: 02/26/21 Page: 2 of 3 PageID #: 1336




Settlement Between the City of St. Louis and L.H. and Its Dollar Amount.

       As stated in the Government’s First Motion in Limine, evidence or cross-examination

about the contents of the lawsuit is improper. Such evidence is subject to limitation or exclusion

under Fed. R. Evid. 403 “if its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

       Because civil proceedings involve different laws and legal standards, questions from

defense counsel that seek information beyond the mere fact of the lawsuit and the financial benefit

he has received from it would be unduly prejudicial to the Government and highly misleading to

the jury. Thus, any additional inquiry concerning the civil lawsuit should be barred under Rule

403. Counsel should also be prohibited from suggesting that the settlement of a lawsuit has any

non-impeachment relevance to the jury’s deliberations. Moreover, if evidence of the lawsuit is

admitted to show bias, then evidence of the settlement should be admitted to show that L.H. has

literally nothing to gain by testifying in the criminal case.

                                          CONCLUSION

       For the foregoing reasons, the Government respectfully requests that the Court deny

Defendant Myers’ Motion in Limine to Exclude Testimony About the Settlement Between the

City of St. Louis and L.H. and Its Dollar Amount.

                                                  Respectfully submitted,

                                                  SAYLER A. FLEMING
                                                  United States Attorney

                                                   s/Carrie Costantin_______
                                                  CARRIE A. COSTANTIN #35925MO
                                                  ROBERT F. LIVERGOOD #35432MO
                                                  Assistant United States Attorneys

                                                   2
Case: 4:18-cr-00975-CDP Doc. #: 311 Filed: 02/26/21 Page: 3 of 3 PageID #: 1337




                                                111 S. 10th Street, Room 20.333
                                                St. Louis, Missouri 63102
                                                (314) 539-2200
                                                carrie.costantin@usdoj.gov

                                  CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2021, the foregoing was filed electronically with the Clerk of
the Court to be served by operation of the Court=s electronic filing system upon all parties of
record.



                                              s/Carrie Costantin
                                              CARRIE COSTANTIN #35925 MO
                                              Assistant United States Attorney




                                                 3
